Citation Nr: 1808695	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  He also served on active duty from July 1975 to January 1977, but having received an other than honorable discharge from this period of service, he is barred from receiving VA benefits based on such service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for left ear hearing loss.  The Veteran filed a timely notice of disagreement (NOD) in January 2009.

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In April 2014 and June 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran entered service with preexisting left ear hearing loss and this condition was not aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for left ear sensorineural hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in August 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in July 2008 and October 2011, and a VA examination opinion in September 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In this case, hearing loss is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for left ear hearing loss.  Specifically, the Veteran states that he noticed a problem with high frequencies during service, but that within about a year or so from service separation, he was having problems hearing and communicating.  See April 2012 hearing testimony.  The Board notes that the Veteran is service-connected for right ear hearing loss.

The medical evidence of record reflects that the Veteran currently has sensorineural hearing loss in his left ear that is considered disabling for VA purposes.  At his October 2011 VA examination, the Veteran's audiometric tests revealed auditory thresholds at 25 decibels at 1000 Hz, 70 decibels at 2000 Hz, 65 decibels at 3000 Hz, and 65 decibels at 4000 Hz, with a speech recognition score of 94 percent.  Accordingly, the Veteran meets the first element of service connection for left ear sensorineural hearing loss. 

Unfortunately, the Veteran is not entitled to service connection for left ear hearing loss because it preexisted service and was not aggravated in service.  The presumption of aggravation does not attach because there is no evidence that the Veteran's hearing loss increased in severity during service.

On the Veteran's July 1973 enlistment examination, the Veteran's audiometric evaluation recorded hearing loss at 4000 Hz in the left ear, measuring the auditory threshold at 50 decibels, which constitutes a hearing loss disability under 38 C.F.R. § 3.385.  This constitutes a defect noted upon entry into service and service connection is thus based on whether service aggravated the preexisting left ear hearing loss.  McKinney v. McDonald, 28 Vet. App. 15 (2016).

However, the record demonstrates that there was no increase in disability during service to establish the presumption that left ear hearing loss was aggravated by service.  Audiograms taken during the Veteran's active service indicate that the Veteran's left ear hearing remained stable.  The Veteran was stationed in Germany from January 1974 to July 1975 and an undated audiogram taken in Wurzburg, Germany reflects an auditory threshold at 30 decibels at 4000 Hz.  A November 1974 treatment record reflects that the Veteran reported to the hospital for probable hearing loss, but does not indicate whether this was bilateral or unilateral.  However, the Veteran's June 1975 separation examination conducted in Wurzburg, Germany reflects an auditory threshold at 10 decibels at 4000 Hz.  Additional audiometric tests conducted in July 1975 and December 1976, during the Veteran's period of service under other than honorable conditions, reflect left ear auditory thresholds at 40 decibels at 4000 Hz.  Accordingly, the Veteran did not experience any non-temporary worsening in his left ear hearing to constitute aggravation in service.  

Furthermore, VA examiners who conducted examinations in July 2008, October 2011, and September 2017, and reviewed the Veteran's claims file and service treatment records, opined that the Veteran's left ear hearing loss was not related to or aggravated by service because audiometric testing did not demonstrate a threshold shift in his left ear during service.  This conclusion is consistent with the Veteran's lay statements during service.  On his July 1973 entrance examination, the Veteran denied having hearing loss but on his June 1975 separation examination, the Veteran marked that he did not know if he had hearing loss.  However, on a month later, on his July 1975 entrance examination, the Veteran again denied having hearing loss.

During his July 2008 VA examination, the Veteran reported that he worked as a military-missile mechanic and water purification engineer while in service and was exposed to firearms, machine guns, missile launchers, the firing range, tanks, electrical generators, and power tools while in service and that hearing protection was not used.  The Veteran is competent to report exposure to hazardous noise in service, as he has personal knowledge and noise is lay observable.  His reports are credible and entitled to probative weight as they are corroborated by his Military Occupational Specialty (MOS) of chaparral systems mechanic.  However, the Veteran is not competent to opine that this noise exposure actually caused a non-temporary worsening of his preexisting hearing loss, as the diagnosis of hearing loss and determination of severity requires specialized medical knowledge or training and it is not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d at 1377-78 (Fed. Cir. 2007).  

When a service connection claim falls under the provisions of 38 U.S.C. § 1153 for aggravation, the burden falls on the Veteran to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  For the reasons discussed above, Board finds that the Veteran has not discharged his burden to show that his preexisting left ear hearing loss was aggravated during service and his claim on this basis must be denied.

Based on all the evidence of record, the Board finds that the Veteran does not meet the requirements for service connection under any applicable theory of entitlement.  His claim for service connection for left ear hearing loss must be denied.  Brammer, 3 Vet. App. at 225.




ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


